Wisconsin Court System - unexpected error


skip navigation



contact the courtdirectoriesemploymentnews





about the courts
case search
opinions
rules
forms
services
eFile / eCourts 
publications





overview
supreme court
court of appeals
circuit courts
municipal courts
administrative offices
committees and boards
programs
educational resources
history


circuit court
supreme court pending
supreme court and 
  court of appeals


supreme court
court of appeals


supreme court
circuit court


circuit court
court of appeals
office of lawyer regulation
board of bar examiners


for the public
for jurors
for attorneys
for judges
for commissioners
for interpreters
for volunteers
for veterans


pay fees/fines
online forms assistant
online juror services
circuit court eFiling
appellate court eFiling
cle reporting


guides
reports
fees and forfeitures
newsletters
speeches
statistics




 home > error
Unexpected error
We're sorry! The following unexpected error has occurred. If you continue to receive the same error on the Wisconsin Court System Internet site, please e-mail us and let us know so we can fix the problem.
    

Class:  class gov.wicourts.ccap.web.pub.scca.DisplayDocumentExceptionMessage:  This document is not viewable because it has not been certified.
To find what you are looking for use  the site search above.
Or choose from the following categories:
About the courts
Case search
Opinions
Rules
Forms
Services
eCourts
Publications
Directories and contacts
News


a-z index | disclaimer | site help | rss | related sites | court system staff
Questions about the content of this page? E-mail us.
      Updated: 
    
August 31, 2011